Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-15 are presented for examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, examiner cannot read Japanese, so only a courtesy review was performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Branscome 8224800 in view of Branscome US 20140282440.

1. An information processor that executes query processing in accordance with a distributed query plan, the information processor comprising: 
a processor; an accelerator that executes, with a dedicated circuit (fig. 3b, item processor), accelerator processing for processing a command (fig. 3b); and 
a software model that operates on the processor and executes software model processing, with software, to process the command, the processor breaking down an accelerator operator included in the query plan into a plurality of accelerator commands (fig. 4, item 402) and sending each of the accelerator commands to the accelerator or the software model (fig. 4), 

Branscome440 teaches switching when a switching condition for changing a processing component of the accelerator commands is satisfied.(fig. 1c, item 164). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Branscome by the teaching of Branscome440 to include switching when a switching condition for changing a processing component of the accelerator commands is satisfied with the motivation to The techniques can be used to improve the performance of computing systems as taught by Branscome440  ([0006]).

As to claim 2, Branscome as modified teaches an information processor according to claim 1, wherein, 
the switching condition includes a recovery condition for recovering the switched destination of the accelerator commands, and
the destination of the accelerator commands is switched (Branscome440 fig. 1c, item 164) from the software model to the accelerator when the recovery condition is satisfied (Branscome440 fig. 1c, item 164). 

As to claim 3, Branscome as modified teaches an information processor according to claim 1, wherein the processor switches the destination of the accelerator commands in a . 

Claim 4- are rejected under 35 U.S.C. 103(a) as being unpatentable over Branscome 8224800 in view of Branscome US 20140282440 further in view of Chang et al. US 6446224.

As to claim 4, Branscome as modified teaches an information processor according to claim 2, wherein, 
memories to be used by the processor and the accelerator are predetermined (Branscome fig. 3b)
Branscome does not explicitly teach overflow error 
Chang teaches overflow error (col. 5, lines 10-30).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Branscome by the teaching of Chang to include overflow error  with the motivation to prioritizes hardware failures based on the type of hardware error and handled each type of failure in an efficient manner suitable for the type of error and provides an efficient and effective means for prioritizing and handling hardware failures and improve the performance of computing systems as taught by Chang (col. 3, line 48-53).


when the switching condition is the occurrence of an overflow error of the accelerator (Chang col. 5, lines 10-30), the recovery condition is completion of processing of one of the accelerator commands by the software model after the destination is switched on a basis of the switching condition when the overflow error (Chang col. 5, lines 10-30) has not occurred a consecutive number of times equal to a first threshold, and the recovery condition is completion of processing of the accelerator operator by the software model after the destination is switched on a basis of the switching condition when the overflow error has occurred a consecutive number of times (Chang. Col. 8, lines 1-23) equal to the first threshold (Chang col. 5, lines 10-30). 

As to claim 6, Branscome as modified teaches an information processor according to claim 2, wherein the switching condition includes occurrence of a correctable software error of the accelerator (Chang col. 5, lines 10-30). 

As to claim 7, Branscome as modified teaches an information processor according to claim 6, wherein, when the switching condition is the occurrence of the correctable software error of the accelerator, the recovery condition is resolution of the correctable software error after the destination is switched to the software model on a basis of the switching condition when the correctable software error has not occurred a total number of times equal to a second threshold, a recovery to the accelerator is not permitted after the destination is 

As to claim 8, Branscome as modified teaches an information processor according to claim 1, wherein, when the accelerator operator is processed through software model processing, the software model performs memory format conversion on only column data (Branscome fig. 8) used for a filter condition, among data files referred to by a query statement, performs filter determination using the filter condition on the column data on which memory format conversion has been performed, and aggregates only the column data matching the filter condition.  (Branscome fig. 8).

As to claim 9, Branscome as modified teaches an information processor according to claim 1, wherein the accelerator comprises a field programmable gate array.  (col 7, lines 15-50 ). 

As to claims 10-15, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153